MR. JUSTICE HOLLOWAY
delivered the opinion of the court.
At the general election held in 1904, Harry Cosner was the Democratic candidate for sheriff of Valley county, Montana, and the respondent, Walter S. Griffith, was the Republican nominee for the same office. Griffith was declared elected and a • certificate of election issued to him. Thereupon this appellant, *195as an elector of that county, commenced an election contest under the provisions of Title II, Part III, of the Code of Civil Procedure, alleging maleonduct on the part of the judges of election in certain particulars enumerated in the statement of contest. Issues having been joined, a trial was had before the court sitting without a jury. The court recounted the ballots and, as result, entered judgment declaring the respondent duly elected to said office. From that judgment the contestant appeals.
In this court only two contentions are made: 1. The court erred in counting for the respondent certain ballots which appellant contends bear distinguishing marks; and 2. The court erred in counting for the respondent the votes cast at Poplar precinct.
1. At the close of the trial the district court made an order as follows: “It was ordered by the court that in the event of an appeal herein, the original ballots excepted and objected to by both parties, marked as exhibits by the stenographer, become part of the record on appeal and be certified up to the supreme ' court, according to law, and that the bill of exceptions need not copy or set forth the said exhibits, but that the originals be used.”
The bill of exceptions does not contain copies of any of the ballots used at the trial. In this court we are asked to consider a large number of ballots which were brought into court as the ballots used upon the hearing in the district court. These ballots are not identified in any manner whatever. There is not any certificate of the judge of the trial court on, or attached to, any of them. The ballots were brought into this court in a box, to which box was attached a memorandum in writing by the judge who presided at the trial of the case, to the effect that he had received the box from the clerk of the district court of Valley county, had never opened it or examined its contents, but believes it contains the original ballots used upon such trial.
Subdivision 1 of Rule VIII of the Rules of this court provides: “Whenever in the trial of an action or other proceeding *196appealed to this court, an exhibit of a printed book or pamphlet or other printed or engraved matter, or a model, drawing, map, trademark, plans or illustrations, or other matter formed, drawn, printed or engraved, is introduced or offered in evidence, and it is desired by either party to use the same original exhibit as part of a statement on motion for new trial, or in a bill of exceptions, such exhibit, authenticated by a certificate of the judge of the trial' court thereon or attached thereto, may' be brought to this court in its original form as introduced in evidence, either bound in the transcript of the record on appeal, if convenient to do so, or as an exhibit accompanying such record to this court. * * *” There was not even a pretense of compliance with the provisions of this rule.
An original exhibit used in the trial court may be used on appeal in this court, provided it is identified as such original exhibit in its original form as introduced in evidence in the court below; and further provided that these facts are made to appear positively by the certificate of the judge who presided at the trial in the court below. In the present instance there is nothing before us to indicate either that these are the original ballots used on the trial of this ease, or, if they are, that they are in the original form as introduced in evidence. For these reasons these ballots are not before us for consideration; and, there being no other evidence of the particular markings on the ballots of which complaint is made, we cannot consider this ground of alleged error.
2. It is said that the court erred in counting the ballots cast at Poplar precinct. The court found that this respondent received 619 votes, 37 of which were cast at Poplar precinct; and that his opponent, Cosner, received 539 votes, 12 of which were cast at Poplar precinct. From this it is apparent that, if the votes cast for these respective candidates at Poplar precinct be deducted from the total vote which each received in the county, the result of the election will not be affected; and this being so, the reception of those ballots did not prejudice the rights of the unsuccessful candidate, or of the appellant in this case, and neither can complain.
*197No error appearing in the record, the judgment is affirmed.

Affirmed.

Mr. Cheep Justice Brantly and Mr. Justice Milburn concur.